DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al., (US 20150105772; hereinafter Hill) in view of McLawhorn et al., (US 20150066010; hereinafter McLawhorn) and Kunis et al., (US 20070083194; hereinafter Kunis).
Regarding claim 1, Hill discloses (Figures 1-2 and 26A-26B) a medical device (100) positionable in a blood vessel to heat the blood vessel and cause the blood vessel to contract, the medical device (100) comprising: an elongate outer sheath (122) possessing a distal end and an interior ([0055]); an inner shaft portion (106) extending through the interior of the outer sheath (122) in an axial direction to protrude distally beyond the outer sheath (122), the inner shaft portion (106) possessing a distal portion ([0049]-[0051], [0055]); a tubular heating portion (basket 110) comprising a plurality of linear material portions (straight struts within exemplary basket 2310) extending in the axial direction of the inner shaft portion (106), each of the plurality of linear material portions possessing an outer peripheral surface and an inner peripheral surface; each of the plurality of linear material portions including a conduction portion ([0134]-[0135]: the material of the basket, including the linear material portions, is metal or another conductive material, so the entirety of the basket struts would comprise the conduction portion) configured to conduct current and possessing an outer peripheral surface, and a coating portion (2318) including a first portion of the coating portion covering the outer peripheral surface of the conduction portion and a second portion of the coating portion covering the inner peripheral surface of the conduction portion ([0137]-[0138]: “the electrically conductive regions 2320 may be on the outside, inside, or side surfaces, or any combination thereof, of the struts 2316 or connectors 2317 as desired” so the outer peripheral surface and the inner peripheral surface of the conduction portion may be covered by the coating portion to leave the conductive regions 2320 positioned just at the side surfaces of each linear material portion), the coating portion (2318) of each of the plurality of linear material 

Hill further teaches (Figures 1-2 and 26A-26B) that an entirety of the heating portion (basket) is covered by the coating portions such that current leakage from the heating portion does not occur ([0137]-[0138]), but fails to teach that the leads include a first lead connected to a distal portion of the heating portion, and a second lead connected to a proximal portion of the heating portion; the first lead extending further distally than the second lead along an outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion.

Regarding claim 3, Hill further discloses (Figures 1-2 and 26A-26B) that the heating portion (110) is elastically deformable so that an outer diameter of the heating portion (110) is reduced when the heating portion (110) is pressed from a radially outer side of the heating portion (110) and when relative movement of the inner shaft portion (106) and the outer sheath (122) in the axial direction is restricted ([0055]). 
Regarding claim 4, Hill further discloses (Figures 1-2 and 26A-26B) that different portions of the heating portion (110) along the axial direction are deformable into different shapes by being pressed from the radially outer side when relative movement of the inner shaft portion (106) and the outer sheath (122) in the axial direction is restricted ([0055]: depending on where the force is applied, the heating portion may deform in different portions to different shapes). 
Regarding claim 5, Hill further discloses (Figures 1-2 and 26A-26B) that the plurality of linear material portions (struts) are braided to collectively form a tubular shape, the plurality of linear material portions (struts) overlap one another at intersection points to form the tubular shape, and a distance between adjacent intersection points of the plurality of linear material portions (struts) in a circumferential direction is reduced as the heating portion (110) is contracted radially inward ([0053]).
Regarding claim 17, Hill discloses (Figures 1-2 and 26A-26B) a medical device (100) positionable in a blood vessel to heat the blood vessel in a way causing the blood vessel to contract, the medical device (100) comprising: an elongate outer sheath (122) possessing a distal end and an interior ([0055]); an inner shaft portion (106) extending through the interior of the outer sheath (122) in an axial direction to protrude distally beyond the outer sheath (122), the inner shaft portion (106) possessing a distal portion ([0049]-[0051], [0055]); a plurality of linear conduction portions ([0052]-[0053], [0134]: linear struts of exemplary basket 2310 with exposed inner conductive portions) configured to conduct electric current and extending in the axial direction of the inner shaft portion (106), each of the plurality of linear conduction portions possessing an outer peripheral surface and an inner peripheral surface; each of the plurality of linear conduction portions being covered by a respective first coating portion (2318 on outer surface) that is made of an insulating material and that covers the outer peripheral surface of a respective linear conduction portion and a respective second coating portion (2318 on inner surface) that is made of the insulating material and that covers the inner peripheral surface of the respective linear conduction portion ([0137]-[0138]: “the electrically conductive regions 2320 may be on the outside, inside, or side surfaces, or any combination thereof, of the struts 2316 or connectors 2317 as desired” so the outer peripheral surface and the inner peripheral surface of the conduction portion may be covered 
Hill fails to disclose each of the plurality of linear conduction portions possessing a proximal end portion fixed to the outer sheath so that the proximal end portion of each of the 
However, McLawhorn teaches (Figures 4 and 5) a medical device (400) comprising: an elongate outer sheath (404) possessing a distal end (422) and an interior; an inner shaft portion (406) extending through the interior of the outer sheath (404) in an axial direction to protrude distally beyond the outer sheath (404), the inner shaft portion (406) possessing a distal portion (424); a plurality of linear conduction portions (called filaments having a conductive coating 500 here) configured to conduct electric current and extending in the axial direction of the inner shaft portion (406), each of the linear conduction portions possessing a proximal end portion fixed to the outer sheath so that the proximal end portion of each of the linear conduction portions moves together with the outer sheath, each of the linear conduction portions possessing a distal end portion fixed to the inner shaft portion so that the distal end portion of each of the linear conduction portions moves together with the inner shaft portion (as can be seen in Figures 4-5 and [0031]-[0035]); the outer sheath and the inner shaft portion being relatively movable so that relative movement between the outer sheath and the inner shaft portion in a manner causing the proximal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the distal end shape configuration disclosed by Hill with the distal end shape configuration taught by McLawhorn, including each of the plurality of linear conduction portions possessing a proximal end portion fixed to the outer sheath so that the proximal end portion of each of the plurality of linear conduction portions moves together with the outer sheath, each of the plurality of linear conduction portions possessing a distal end portion fixed to the inner shaft portion so that the distal end portion of each of the plurality of linear conduction portions moves together with the inner shaft portion; the outer sheath and the inner shaft portion being relatively movable so that relative movement between the outer sheath and the inner shaft portion in a manner causing the proximal end portion of the plurality of linear conduction portions and the distal end portion of the plurality of linear conduction portions to move closer together outwardly expands the plurality of linear conduction portions to an expanded state in which the coating portions of the respective linear conduction portions contact an inner surface of the blood vessel when the plurality of linear conduction portions are positioned in the blood vessel, because Hill discloses that the heating portion may have any number of different configurations (Hill, [0053]) and the modification would enable control of the shape of the expanded configuration (McLawhorn, [0034]).
Hill further teaches (Figures 1-2 and 26A-26B) that an entirety of the heating portion (basket) is covered by the coating portions such that current leakage from the heating portion does 
However, Kunis teaches (Figure 12B) a catheter having a heating portion comprising of electrodes (188). The most distal electrode is the distal portion of the heating portion and the most proximal electrode is the proximal portion of the heating portion. Wires travel through the outer shaft (182) and attach to each of the electrodes (188), ([0106]). Therefore, there is a first lead wire connected to a distal portion of the heating portion and a second lead wire connected to a proximal portion of the heating portion; the first lead extending further distally than the second lead along an outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of McLawhorn to include the first and second leads taught by Kunis because the modification would provide electrical energy to both sides of the heating portion, rather than just one area (Kunis, [0106]) which improves the efficiency of heating the heating portion.
	Regarding claim 18, Hill further discloses (Figures 1-2 and 26A-26B) that the plurality of linear conduction portions (struts) are braided with one another to collectively form a tubular shape, the plurality of linear conduction portions (struts) overlapping one another at intersection points to form the tubular shape, and a distance between adjacent intersection points of the plurality of linear conduction portions in a circumferential direction is reduced as the proximal end portion of the plurality of linear conduction portions and the distal end portion of the plurality of linear .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of McLawhorn, Kunis, and Eliason et al., (US 20140257069; hereinafter Eliason).
Regarding claim 7, Hill discloses (Figures 1-2 and 26A-26B) a medical device (100) positionable in a blood vessel to heat the blood vessel and cause the blood vessel to contract, the medical device (100) comprising: an outer sheath (122) comprising a distal end and an interior ([0055]); an inner shaft portion (106) extending through the inner portion of the outer sheath (122) in an axial direction and protruding distally beyond the outer sheath (122), the inner shaft portion (106) being slidably movable relative to the outer sheath (122), the inner shaft portion (106) comprising a distal portion located distal to the distal end of the outer sheath (122) in the axial direction ([0049]-[0051], [0055]); a heating portion (110) comprising a braided mesh; the braided mesh being comprised of a plurality of linear material portions (straight struts within exemplary basket 2310) extending in the axial direction of the inner shaft portion ([0052]-[0053]); each of the plurality of linear material portions including a conduction portion ([0134]: the material of the basket is metal, or another conductive material, so the entirety of the basket struts would comprise the conduction portion) configured to be connected to a power source and to conduct current from the power source to heat the conduction portion of each of the plurality of linear material portions, the conduction portion of each of the plurality of linear material portions possessing an outer peripheral surface and an inner peripheral surface, each of the plurality of linear material portions also including a coating portion (2318) including a first portion of the coating portion covering the outer peripheral surface of the conduction portion that conducts the current and a second portion of the coating portion covering the inner peripheral surface of the conduction portion that conducts 
Hill fails to disclose that the heating portion is connected to the distal end of the outer sheath and the distal portion of the inner shaft portion. However, McLawhorn teaches (Figures 4 and 5) a medical device (400) comprising: an outer sheath (404) comprising a distal end (422) and an interior; an inner shaft portion (406) extending through the inner portion of the outer sheath (404) in an axial direction and protruding distally beyond the outer sheath (404), the inner shaft portion (406) being slidably movable relative to the outer sheath (404), the inner shaft portion (406) comprising a distal portion (424) located distal to the distal end (422) of the outer sheath (404) in the axial direction; a heating portion (402) connected to the distal end (422) of the outer sheath (404) and the distal portion (424) of the inner shaft portion (406), and the heating portion (402) being expandable radially outward when the inner shaft portion (406) moves in the axial direction relative to the outer sheath (404), ([0031]-[0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the distal end shape configuration disclosed by Hill with the distal end shape configuration taught by McLawhorn, including the heating portion being connected to the distal end of the outer sheath and the distal portion of the inner shaft portion, because Hill discloses that the heating portion may have any number of different configurations (Hill, [0053]) and the modification would enable control of the shape of the expanded configuration (McLawhorn, [0034]).
Hill further teaches (Figures 1-2 and 26A-26B) that an entirety of the heating portion (basket) is covered by the coating portions such that current leakage from the heating portion does 
However, Kunis teaches (Figure 12B) a catheter having a heating portion comprising of electrodes (188). The most distal electrode is the distal portion of the heating portion and the most proximal electrode is the proximal portion of the heating portion. Wires travel through the outer shaft (182) and attach to each of the electrodes (188), ([0106]). Therefore, there is a first lead wire connected to a distal portion of the heating portion and a second lead wire connected to a proximal portion of the heating portion; the leads extending in the axial direction between the outer wall of the inner shaft portion and the inner wall of the outer sheath; the first lead extending further distally than the second lead along the outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion. It would have been obvious to one of ordinary 
Hill in view of McLawhorn and Kunis fails to teach that each of the plurality of linear material portions possesses a spiral shape. However, Eliason teaches (Figure 3) a catheter (18) including linear material portions (36) having a spiral shape ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of McLawhorn and Kunis to include the spiral linear material portions taught by Eliason because the modification would enable controlled shifting of the device between the compressed and expanded states (Eliason, [0034]). 
Regarding claim 8, Hill further discloses (Figures 1-2 and 26A-26B) that the heating portion (110) is elastically deformable; the heating portion (110) possesses an outer diameter and a radially outer side; and the outer diameter of the heating portion (110) decreases when the heating portion (110) is pressed from the radially outer side of the heating portion (110) and the inner shaft portion (106) is fixed relative to the outer sheath (122) in the axial direction ([0055]). 
Regarding claim 9, Hill further discloses (Figures 1-2 and 26A-26B) that the plurality of linear material portions (struts) overlap one another at intersection points to form the braided mesh, and a distance between adjacent intersection points of the plurality of linear material portions in a circumferential direction is reduced as the heating portion is contracted radially inward ([0053]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of McLawhorn and Kunis, as applied to claim 17 above, and further in view of Beetel et al., (US 20120101413; hereinafter Beetel).
Regarding claims 19 and 20, Hill in view of McLawhorn and Kunis teaches the device of claim 17, but fails to teach that the proximal end portion of each of the plurality of linear conduction portions is fixed to the outer sheath by way of a proximal-side connection portion; wherein the proximal- side connection portion includes a tubular inside connection portion and a tubular outside connection portion, the inside connection portion and the outside connection portion being coaxial with one another, with the outside connection portion disposed outside of the inside connection portion, the proximal end portion of each of the linear conduction portions being clamped between the outside connection portion and the inside connection portion.
However, Beetel teaches (Figures 6-7) a device having a mesh structure (22) comprising a plurality of linear portions (58), ([0074]). The proximal end of the mesh structure, including the proximal end portions of each linear portion, is fixed to an outer sheath (16) by way of a proximal-side connection portion (20, 72); wherein the proximal- side connection portion (20, 72) includes a tubular inside connection portion (20) and a tubular outside connection portion (collar 72), the inside connection portion (20) and the outside connection portion (72) being coaxial with one another, with the outside connection portion (72) disposed outside of the inside connection portion (20), the proximal end of the mesh structure (22) comprising the proximal end portion of each of the linear portions being clamped between the outside connection portion (72) and the inside connection portion (20), ([0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of McLawhorn and Kunis to include the proximal-side connection portion as taught by Beetel because the modification would secure the mesh including the linear portions to the outer sheath (Beetel, [0080]) to ensure it does not move during use for controlled treatment. 
Response to Arguments
05/24/2021 have been fully considered but they are not persuasive. 
Applicant presents the argument that in Kunis, the wires are not illustrated, and there is no suggestion that, for wires connected to the same electrode, one wire extends further distally than another wire, and therefore Kunis does not suggest the subject matter concerning the first and second leads recited in amended Claims 1, 7 and 17. Examiner respectfully disagrees. As explained previously, Kunis teaches (Figure 12B) a catheter having a heating portion comprising of electrodes (188). The most distal electrode is the distal portion of the heating portion and the most proximal electrode is the proximal portion of the heating portion. Wires travel through the outer shaft (182) and attach to each of the electrodes (188), ([0106]). The wire attached to the most distal electrode of the heating portion is the most distally ending wire and the wire attached to the most proximal electrode of the heating portion is the most proximally ending wire. Therefore, there is a first lead wire connected to a distal portion of the heating portion and a second lead wire connected to a proximal portion of the heating portion; the first lead extending further distally than the second lead along an outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion. 
Applicant also presents the argument that even in the embodiment discussed in paragraph [0107] of Hill in which the outer surface of the basket is entirely coated with insulation, there is still provision for electric current to flow to the target tissue, and therefore Hill does not suggest application of a coating in a manner in which there is no current leakage as recited in the amended independent claims. Examiner respectfully disagrees. Although the embodiments provide for electric current to flow to the target tissue, the coatings provides insulation to inhibit this. Therefore, since the amended claims do not require that current leakage from the entire surface of 
Therefore, Examiner maintains that the rejections under the current combination of references remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794